Citation Nr: 1807453	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic headaches.

2. Entitlement to an initial rating in excess of 10 percent for a back disability prior to March 20, 2016 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to August 2003, January 2005 to January 2006, and February 2007 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that (in pertinent part) granted service connection for posttraumatic headaches and a back disability, each rated 0 percent, effective August 16, 2011 (date of claim).  The Veteran disagreed with the initial ratings assigned for both disabilities.

In a February 2014 rating decision, the RO granted 10 percent initial ratings for the Veteran's posttraumatic headaches and back disability, both effective August 16, 2011.  Thereafter, in a September 2016 rating decision, the RO granted an increased 20 percent initial rating for the Veteran's back disability, effective March 20, 2016.  As less than the maximum schedular ratings available for the Veteran's posttraumatic headaches and back disabilities have been assigned, and the Veteran has not expressed satisfaction with the ratings awarded, the appeals have continued.  AB v. Brown, 6 Vet. App. 35 (1993).

The matter of the initial ratings to be assigned for the Veteran's back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 21, 2016, the Veteran did not have migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  

2. From January 21, 2016, the Veteran had migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.
3. The Veteran did not have migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent prior to January 21, 2016 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

2. The criteria for an initial rating of 30 percent, but no higher, have been met from January 21, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Veteran's representative has suggested that the November 2011 and September 2015 VA examinations afforded to assess the severity of the Veteran's headaches are inadequate because "[a]lthough the [Veteran] clearly complain[ed] of prostrating and debilitating attacks, both [VA examiners] failed to mention these symptoms."  See November 2016 VA 646.  The Board has reviewed the VA examination reports in question and disagrees.  Contrary to the representative's suggestion, the VA examination reports reflect that both examiners recorded the Veteran's headache complaints, to include their nature, frequency, and severity; and that it was based on that interview, along with their review of the record and examination of the Veteran that they formulated the conclusion that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The Board has no basis to contradict the conclusion made by the examiners.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's headache disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Diagnostic Code 8100 addresses migraines.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is assigned for migraine with characteristic prostrating attacks averaging one in 2 months over last several months.  A noncompensable rating is assigned for migraine with less frequent attacks.  See 38 C.F.R. § 4.124a.

Turning to the evidence of record, a November 2011 VA examination report shows that the Veteran complained of headaches that were pulsating and throbbing in nature and localized to one side of the head (the right frontal area).  They lasted from one to two hours up to one day, and responded to bedrest and medication.  The Veteran also complained of nausea, sensitivity to light, and sensitivity to sound.  The examiner diagnosed migraines, but found that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner remarked that the Veteran's migraine headaches were moderately severe and that he was able to carry out his daily activities and current employment.

An August 2013 VA examination report shows that the Veteran complained of headaches that were pulsating and throbbing in nature, with pain on both sides of the head (around the neck, back of head, and behind the eyes).  They lasted a few hours and occurred every other day with changes in vision.  The examiner diagnosed posttraumatic headaches, but found that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner also did not find any functional impact from the Veteran's disability.

September 2013, July 2014, and September 2015 letters from the Veteran's private physician, Dr. R.R., state that the Veteran suffered from disabling posttraumatic headaches that lasted for several hours.  See August 2013, July 2014, and September 2015 Medical Treatment Records, Non-Government Facility.  The September 2015 letter noted that the Veteran had been to the emergency room twice that year due to headaches.

A September 2015 VA examination report shows that the Veteran complained of headaches on both sides of his head, with the right side worse than the left.  He also complained that the pain was worse behind the eyeballs and radiated behind the head.  It was indicated that these daily headaches lasted less than one day with symptoms of nausea, blurry vision, and sensitivity to light.  The examiner diagnosed migraines, including migraine variants, and found that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner also did not find any functional impact from the Veteran's disability.

A January 21, 2016 letter from Dr. R.R. states that the Veteran had posttraumatic headaches as well as prostrating migraines that were disabling and lasted several hours.  It was noted that the Veteran's pain was throbbing in nature and primarily found on the right side.  He also had sensitivity to light and sound, which caused nausea and blurred vision.  Dr. R.R. indicated that the Veteran experienced characteristics of severe prostrating attacks that occurred at least one a month or more. 

An August 2016 VA examination report shows that the Veteran complained of headaches and pain that was localized to one side of the head (the right temporal region).  He also complained of nausea, photophobia, phonophobia, and seeing scotomas in the right eye.  The duration of a typical head pain was noted to be less than one day.  The examiner diagnosed migraines, including migraine variants, and found that the Veteran had characteristic prostrating attacks of migraine headache pain occurring once in two months.  The examiner also did not find any functional impact from the Veteran's disability.

An October 2016 letter from Dr. R.R. states that the Veteran had headaches lasting from several hours up to more than a day and severe prostrating attacks occurring at least once a month or more.
The Veteran is currently assigned a 10 percent rating for his posttraumatic headaches.  After reviewing the foregoing evidence, the Board finds the Veteran is entitled to a 30 percent rating from January 21, 2016, the date of Dr. R.R.'s letter stating that the Veteran has severe prostrating attacks occurring at least once a month or more.  

The Veteran is not entitled to a rating in excess of 10 percent prior to January 21, 2016, because the evidence prior to that date does not show characteristic prostrating attacks occurring at least on an average once a month over previous several months.  None of the three VA examinations during this period found that the Veteran had characteristic prostrating attacks of migraine headache pain.  Although the January and October 2016 letters from Dr. R.R. state that the Veteran has had severe prostrating attacks occurring at least once a month while under his care since February 2012, the three statements from Dr. R.R. during this period contain no reference to characteristic prostrating attacks of migraine headache pain.  The absence of such reference weighs against a finding that the Veteran had characteristic prostrating attacks more nearly approximating the criteria for a 30 percent rating prior to January 21, 2016.  See AZ v. Shinseki, 731 F.3d 1303 (2013).  Moreover, the Board affords greater weight to the contemporaneous statements from Dr. R.R. than subsequent history provided by him.

The Veteran is not entitled to a 50 percent rating at any time during the appeal period, because the evidence does not show that he had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Despite his disability, the Veteran has maintained his employment; in fact, in a March 2014 letter, Dr. R.R. cleared the Veteran to return to work without restrictions.  See May 2014 Medical Treatment Record, Non-Government Facility.  None of the VA examinations found any functional impact from the Veteran's disability.  Although the Veteran has complained of difficulty maintaining employment, missing work, and suffering due to his disability, he nevertheless appears to be gainfully employed.  The preceding is not suggestive of symptomology producing severe economic inadaptability.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code.  However, the Board finds that none are applicable.

The Board has considered the competent and credible lay evidence from the Veteran and others describing the Veteran's symptomology, including incapacitating episodes, nausea, pain, and similar symptoms.  However, the lay evidence does not establish that the Veteran had prostrating attacks of the frequency and severity required for a rating in excess of 10 percent prior to January 21, 2016 or in excess of 30 percent thereafter.


ORDER

An initial rating in excess of 10 percent prior to January 21, 2016, for posttraumatic headaches is denied.

An initial rating of 30 percent, but no higher, for posttraumatic headaches is granted from January 21, 2016, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran underwent a VA examination to evaluate the severity of his back disability in March 2016.  Since the examination, however, the United States Court of Appeals for Veterans Claims (Court) clarified that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  As a result, and where applicable, VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The March 2016 VA examination report does not comply with Correia, because it satisfies some but not all of the noted requirements.  The Veteran must be afforded a new VA back examination that complies with Correia and includes all of the necessary information as set forth in § 4.59.

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination to address the current severity of his back disability.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a) The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c) Testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


